DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 04/28/2022, the following represents the changes from the previous claims: Claims 1-3, 6, 7-11, 13, 17, 19, and 20 were amended and Claims 21-25 are new. Claims 1-11 and 13-25 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-5, 8, 13-15, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Foo (US Patent Publication 2014/0070958).  
	a. Regarding claim 1, Brunner teaches a system comprising an enclosure 4 [Cage 4 can be any housing, habitat, or confined area that houses the test subject 6 [0255]]; at least two sensors 22 located relative to the enclosure [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]; a processor configured to receive signals from the two sensors and a memory configured to store information relating to information contained in the signals received at the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]].
Brunner does not specifically teach the processor is configured to monitor, using signals from the UWB radar, a heart rate. Foo teaches processor 33 configured to monitor heart rate using signals from UWB radar 30 [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]] for the purpose of providing for monitoring physiological signs of people or animals, for example, to monitor one or more of the presence, activity, heart rates in applications in which it is desirable to maintain low average power levels using short-range and high rate data transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner to include a processor configured to monitor heart rate using signals from UWB radar as taught by Foo because doing so would have provided for monitoring physiological signs of people or animals, for example, to monitor one or more of the presence, activity, heart rates in applications in which it is desirable to maintain low average power levels using short-range and high rate data transmission. 
	b. Regarding claim 2, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22. Brunner further teaches sensors inside enclosure 4 at the bottom of the enclosure [sensor 22 is housed in base 26 [0258] FIG. 2].  
c. Regarding claim 3, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1, wherein sensors 22 are in enclosure 4. Brunner further teaches sensors located at a feeding/watering station in the enclosure [water is provided to the test subject in this example by access to a water bottle 14 and a food dispenser 16; an infrared device or some other sensor will monitor the test subject's entry into the food or water opening or its access of food and water [0257]].
d. Regarding claim 4, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22. Brunner further teaches sensors underneath enclosure 4 [floor 1504 can be a slide-out bedding tray. Below the bedding tray, the exemplary system includes floor sensors 1505 which may include pressure or other force sensors or other means for measuring the weight of the animal [0330]].
e. Regarding claim 5, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 wherein enclosure 4 is sized to accommodate two or more rodents 6 [Cage 4 can be any housing, habitat, or confined area that houses the test subject 6; the behavior information being monitored includes group behavior, mating behavior or parent-child behavior or some other complex behavior [0255].
f. Regarding claim 8, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]] and sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches a memory storing a schedule of reading times relative to a schedule clock wherein the processor is configured to check a time of the schedule clock, and compare the time to the schedule of reading times and operate at least one of the sensors at a scheduled time [The Experiment Control module 1420 can also include simple timing and scheduling software for executing predefined sequences of commands and standard experiments [0338]].
g. Regarding claim 13, Brunner in view of Foo teaches (references to Foo) the system according to claim 1 wherein processor 33 is configured to determine, from the signals from the UWB radar, heart rate variability [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]].
h. Regarding claim 14, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is an ambient temperature sensor [the sensors can include temperature sensors [0334]].
i. Regarding claim 15, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is an RFID sensor [The sensor may include for example an infrared (IR) or radio frequency (RF) sensor [0258]].
j. Regarding claim 18, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner further teaches another of the at least two sensors is a blood pressure sensor [for example, changes in heart rate, blood pressure, temperature, perspiration, piloerection, and respiration [0160]].
k. Regarding claim 19, Brunner in view of Foo teaches the system according to claim 1. Brunner further teaches the processor is configured to store the information when the information has reached a high confidence factor [Primary Database 6 for storage and later re-analysis. The database can be any suitable database system, including the commercially available Microsoft Access database, and can be a local or distributed database system. The design and development of suitable database systems are described in McGovern et al., A Guide To Sybase and SQL Server, Addison-Wesley (1993). The database can be supported by any suitable persistent data memory, such as a hard disk drive, RAID system, tape drive system, floppy diskette, or any other suitable system [0254]; forming implication rules with a user specified confidence among the large itemsets found in the first step. For example, from a behavioral dataset, one may find that an association rule such as drugs which caused a reduced sensitivity to pain often cause a decrease in respiratory rate. Association rules can also be more complex, requiring that two or more criteria are met in order for the rule to be evoked. A rule X→Y holds in the data set D with confidence c if c % of the occurrences of X in the data set also contain Y. The rule X→Y has support s in the data set if s % of the entries in D contain X→Y. Confidence is a measure of the strength of implication and support indicates the frequencies of occurring patterns in the rule [0202]].
l. Regarding claim 20, Brunner in view of Foo teaches the system according to claim 1. Brunner further teaches the processor is further configured to store the information and a confidence factor associated with the information [forming implication rules with a user specified confidence among the large itemsets found in the first step. For example, from a behavioral dataset, one may find that an association rule such as drugs which caused a reduced sensitivity to pain often cause a decrease in respiratory rate. Association rules can also be more complex, requiring that two or more criteria are met in order for the rule to be evoked. A rule X→Y holds in the data set D with confidence c if c % of the occurrences of X in the data set also contain Y. The rule X→Y has support s in the data set if s % of the entries in D contain X→Y. Confidence is a measure of the strength of implication and support indicates the frequencies of occurring patterns in the rule [0202]].
m. Regarding claim 21, Brunner in view of Foo teaches (references to Foo) the system according to claim 1 wherein processor 33 is further configured to determine, using signals from the UWB radar 30 [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]], whether an animal in the enclosure is deceased [monitor one or more of a heart rate of the person; a breathing rate of the person; whether a person's breathing or heart beat has stopped [0039]].
n. Regarding claim 22, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]]. Brunner further teaches the processor is further configured to determine, using the signals from sensor 22 other than the UWB radar [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]], one or more environmental conditions [sensor involves the use of a transducer that detects and measures changes in the environment [0265]].

4. 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Foo (US Patent Publication 2014/0070958), as applied to claim 3 above, and further in view of Gershman (US 4,976,220).
a. Regarding claim 6, Brunner in view of Foo teaches (references to Foo) the system according to claim 3, having the UWB radar [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]]. Brunner further teaches a sensor below water tube 14 [water is provided to the test subject in this example by access to a water bottle 14 and a food dispenser 16; an infrared device or some other sensor will monitor the test subject's entry into the food or water opening or its access of food and water [0257]; a mechanical actuator 24 or operandum, depicted here as a lever, provides a mechanical device that can be used to train the subject in conditioning experiments, by, for example, requiring one or more responses to enable the feeder or the water bottle. The actuator 24, depending on the implementation, can also include a force transducer to measure the force exerted by the test subject 6, a push button, a hole monitored by an infrared beam (a “nose poke”) and other like devices [0258]].
Brunner in view of Foo does not specifically teach a paddle located below a water tube. Gershman teaches paddle 18 located below water tube 14 [FIG. 1-4] for the purpose of providing a water supply apparatus for animals which allows limited access for selective delivery of discrete amounts of water from a water tube when a small animal demands delivery.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Foo to include a paddle located below a water tube as taught by Gershman because doing so would have provided a water supply apparatus for animals which allows limited access for selective delivery of discrete amounts of water from a water tube when a small animal demands delivery. Please note in the combination of Brunner, Foo, and Gershman the UWB radar is located in the paddle. 
b. Regarding claim 7, Brunner in view of Foo, and Gershman teaches (references to Foo) the system according to claim 6 wherein processor 33 is configured to, upon activation, receive the signals from UWB radar 30 [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]]. Brunner in view of Foo and Gershman teaches (references to Gershman) the system according to claim 6 having a paddle switch 18. Please note in the combination of Brunner, Foo, and Gershman the processor is configured to, upon activation of the paddle switch, receive the signals from the UWB radar.

5. 	Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Foo (US Patent Publication 2014/0070958), and Brandon et al. (US Patent Publication 2004/0143403).
a. Regarding claim 9, Brunner in view of Foo teaches (references to Brunner) the system according to claim 8 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]] and sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. 
 Brunner in view of Foo does not specifically teach the processor is configured to determine a quality of information from at least one of the sensors. Brandon teaches processor 20 [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]] determines a quality of information from at least one of the sensors [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]] for the purpose of providing for obtaining subject data including parameter values being indicative of the current biological status of the subject and performing quality control on the collected data to ensure it is complete and of the required quality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Foo to include the processor determines a quality of information from at least one of the sensors as taught by Brandon because doing so would have provided for obtaining subject data including parameter values being indicative of the current biological status of the subject and performing quality control on the collected data to ensure it is complete and of the required quality.
b. Regarding claim 10, Brunner in view of Foo, and Brandon teaches (references to Brandon) the system according to claim 9, wherein, when determined to be a sufficient quality, processor 20 is configured to store the information [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]; [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]]. 
c. Regarding claim 11, Brunner in view of Foo, and Brandon teaches (references to Brandon) the system according to claim 9 wherein, when determined to be less than sufficient quality, processor 20 is configured to store the information with information regarding the quality of the information [a processing system 10 including a processor 20 [0313]; processing system 10 is constructed and adapted to receive subject data, which is data representative of the current biological status of a subject. The subject data is typically in the form of raw data and therefore requires interpretation to allow the status of the subject to be determined. This is achieved by having the processing system 10 compare the subject data to predetermined data stored in the database 11 [0314]; [quality control 51 is performed on the collected data to ensure it is suitable for use in determining diagnostic signatures. In particular, in order for the data to be useful, it is necessary that all the data is complete, and of the required quality [0414]].

6. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Foo (US Patent Publication 2014/0070958), and Bonin et al. (US Patent Publication 2018/0007862).
a. Regarding claim 16, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner in view of Foo does not specifically teach another of the at least two sensors is an accelerometer. Bonin teaches another of the at least two sensors is an accelerometer 690 [an accelerometer 690, placed beneath the cage lid, as shown in FIG. 11. [0095]] for the purpose of providing for the non-invasive behavioural monitoring of rodents within a rodent cage via the detection of interactions with a cage lid interaction sensor positioned in close proximity to the cage lid to determine a health status of the rodent. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Foo to include another of the at least two sensors that is an accelerometer as taught by Bonin because doing so would have provided for the non-invasive behavioural monitoring of rodents within a rodent cage via the detection of interactions with a cage lid interaction sensor positioned in close proximity to the cage lid to determine a health status of the rodent.

7. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Foo (US Patent Publication 2014/0070958), and Garner et al. (US Patent Publication 2012/0180731).
a. Regarding claim 17, Brunner in view of Foo teaches (references to Brunner) the system according to claim 1 having sensors 22 [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]. Brunner does not specifically teach another of the at least two sensors is a urine analysis sensor. Garner teaches another of the at least two sensors is a urine analysis sensor 112e [Measurement devices/procedures that may be included in a measurement station 112 e include, but are not limited to … fecal or urinary sampling [0088]; collecting urine or feces samples (see FIGS. 10, 11) [0086]] for the purpose of providing a cage with an automated urine sample measurement device so that urine from each animal can be collected to provide measurement of basic physiological data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner in view of Foo to include another of the at least two sensors that is a urine analysis sensor as taught by Garner because doing so would have provided a cage with an automated urine sample measurement device so that urine from each animal can be collected for measurement of basic physiological data.

8. 	Claims 23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki (US Patent Publication 2016/0120153).
a. Regarding claim 23, Brunner teaches a system comprising an enclosure 4 for housing one or more subjects 6 [Cage 4 can be any housing, habitat, or confined area that houses the test subject 6 [0255]]; at least two sensors 22, located relative to the enclosure [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]]; a processor configured to receive signals from the two sensors and a memory configured to store information relating to information contained in the signals received at the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]]. 
Brunner does not specifically teach the processor is configured to identify, via signals from UWB radar, the one or more subjects within the enclosure. Iriki teaches processor 5 is configured to identify, via signals from UWB radar, the one or more subjects A within enclosure 2 [position measurement device 4 is a device that measures the position of the test animal A using global positioning system (GPS), ultra wide band (UWB) wireless communication or other technologies. Position information from the test animal A measured by the position measurement device 4 is transmitted as position data to the control device 5 [0058]] for the purpose of providing a device for performing behavior tests that obtains position data to identify the position of test animals in a cage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by brunner to include a processor configured to identify, via signals from UWB radar, the one or more subjects within the enclosure as taught by Iriki because doing so would have provided a device for performing behavior tests that obtains position data to identify the position of test animals in a cage. 
b. Regarding claim 25, Brunner in view of Iriki teaches (references to Brunner) the system according to claim 23 having the processor [a network of modules all connected to a central control unit or processor (not shown in FIG. 1). In addition, the processor may or may not be located inside the base 26 of module 2 as convenient. For purposes of this description, the term “processor” shall refer to any type of processor, network, server, terminal, mainframe, website, personal digital assistant (PDA), and other such electronic device, regardless if the device is wireless or wire connected [0260]]. Brunner further teaches the processor is configured to determine, using the signals from sensor 22 other than the UWB radar [included in module 2 are one or more sensors 22. As depicted in this illustration sensor 22 is housed in base 26 [0258]], one or more environmental conditions [sensor involves the use of a transducer that detects and measures changes in the environment [0265]].

9. 	Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brunner et al. (US Patent Publication 2008/0306980) in view of Iriki (US Patent Publication 2016/0120153) and Foo (US Patent Publication 2014/0070958).
a. Regarding claim 24, Brunner in view of Iriki teaches (references to Iriki) the system according to claim 23 having signals from the UWB radar [position measurement device 4 is a device that measures the position of the test animal A using global positioning system (GPS), ultra wide band (UWB) wireless communication or other technologies. Position information from the test animal A measured by the position measurement device 4 is transmitted as position data to the control device 5 [0058]]. Brunner in view of Iriki does not specifically teach the processor configured to determine, using the signals from the UWB radar, whether a subject in the enclosure is deceased. Foo teaches processor 33 is further configured to determine, using signals from the UWB radar 30 [signal 32 from UWB radar system 30 is passed to a signal processing system 33. Signal processing system 33 processes receiver output signal 32 to obtain values for heart rate [0060]], whether an animal in the enclosure is deceased [monitor one or more of a heart rate of the person; a breathing rate of the person; whether a person's breathing or heart beat has stopped [0039]] for the purpose of providing for monitoring physiological signs of people or animals, for example, to monitor one or more of the presence, activity, heart rates in applications in which it is desirable to maintain low average power levels using short-range and high rate data transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Brunner to include the processor configured to determine, using the signals from the UWB radar, whether a subject in the enclosure is deceased as taught by Foo because doing so would have provided for monitoring physiological signs of people or animals, for example, to monitor one or more of the presence, activity, heart rates in applications in which it is desirable to maintain low average power levels using short-range and high rate data transmission. 

Response to Arguments
10.	Applicant’s arguments from the response filed on 04/28/2022, see pages 6-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Foo (US Patent Publication 2014/0070958).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643